Citation Nr: 0210645	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-18 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for 
headaches due to a head injury, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel






INTRODUCTION

The appellant had active duty from August 1978 to August 1981 
and from September 1990 to May 1991.  The appellant's latter 
tour of duty involved service in the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

Although this matter has been certified for review as 
involving the appellant's claim of an increased rating for a 
headache disorder, the Board observes that the appellant is 
also, in effect seeking service connection for a number of 
disabilities which are included in those presumptive 
provisions of 38 C.F.R. § 3.317.  Specifically, in May 1999, 
the appellant alluded to having neurological and 
neuropsychological signs and symptoms, including memory loss, 
lack of concentration, and sleep disturbances.  Apart from 
the disorders presumptively linked to Persian Gulf service, 
the appellant also alluded to tinnitus, a heart condition, 
and depression secondary to a headache disorder.  

By a letter dated in February 2000 the RO requested that the 
appellant clarify whether he specifically sought service 
connection for depression, sleep impairment and memory loss.  
If so, he was also requested to provide medical evidence to 
support his claim.  The veteran replied in a March 2000 
letter.  This letter is ambiguously drafted, but can be read 
for the proposition that the veteran was maintaining that he 
had additional disabilities related to service that he 
believed should be recognized as part of his rating.  He 
attached to the statement a medical report that referred to 
his head injury in service with reported loss of 
consciousness.  The report went on to refer to headaches as 
well as impairment of memory and concentration, slurred 
speech and insomnia.  Moreover, in his August 2002 
substantive appeal the veteran commented in part that if he 
could not secure an increased rating for his "service 
connected disability then VA needs to look at rating my 
depression 2ary to memory loss separate from the condition 
even though they are directly related."

The appellant's May 1999 correspondence appears to constitute 
an informal claim, for which the appellant provided medical 
evidence in support for the RO's consideration.  See 38 
C.F.R. § 3.155(a).  The communications from the appellant 
after the RO's February 2001 inquiry, although not entirely 
clear do, when read together, appear to indicate he continued 
to pursue these claims.  The informal claim (i.e., that for 
memory loss, lack of concentration, and sleep disturbances 
possibly tied to Persian Gulf service, and tinnitus, a heart 
condition, and depression secondary to a headache disorder) 
has not been adjudicated.    

The Board has determined that additional development of the 
appellant's claim for an increased rating for a headache 
disorder is warranted.  Although the Board now has 
evidentiary development authority, the Board is of the 
opinion that the circumstances in this claim warrant remand 
of this matter to the RO for directed development.  See 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  

The Board's action in remanding the headache claim is based 
upon the recognition that any medical evidence it develops, 
and any subsequent decision at which it arrives, may have a 
binding or preclusive effect upon the additional claims 
raised by the veteran and not yet formally adjudicated by the 
RO.  Moreover, those additional claims potentially may 
significantly alter the nature of the disability from which 
the current claim for an increased disability rating is 
derived.  Stated alternatively, the additional service 
connection claims are "inextricably intertwined" with the 
pending increased rating claim before the Board.  A claim is 
inextricably intertwined only if the RO would have to 
reexamine the merits of any other claim that has been denied 
by the Board, or the appellate courts, which is pending on 
appeal pursuant to the same action.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  The prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation.  See generally 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992) (For the proposition as cited).
 
Further, upon remand the RO will comply with the provisions 
of the Veterans Claims Assistance Act of 2000 ("VCAA"), as 
well as its implementing regulations and any applicable 
precedent.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


REMAND

For the reasons that are stated above, the appellant's claim 
for an increased rating for a headache disorder is REMANDED 
for the following development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorder at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO, after any development action 
deemed appropriate, should adjudicate the 
claims of entitlement to service 
connection for disabilities manifested by 
neurological and neuropsychological signs 
and symptoms, including memory loss, lack 
of concentration, sleep disturbances, as 
well as the claims for service connection 
for tinnitus, a heart condition, and 
depression secondary to a headache 
disorder.  The Board notes that should 
any determination with regard to these 
issues be adverse, the veteran and his 
representative must follow normal 
adjudicative procedures to obtain 
appellate review by the Board.  

3.  The RO should afford the appellant a 
VA examination, to be conducted by an 
appropriately qualified physician, to 
ascertain the severity and manifestations 
of his headache disorder.  The 
appellant's claims folder, and a copy of 
this remand, must be made available to 
the examiner, who must acknowledge their 
receipt and review in any report 
generated as a result of this remand.  
After conducting any necessary interviews 
and appropriate clinical and diagnostic 
studies, the examiner must state:

a. What are the current manifestations 
(e.g., frequency, duration, and 
severity effecting the appellant's 
employment and social functioning) of 
the appellant's headache disorder?  

b. Is the appellant's headache disorder 
accompanied by any hemiplegia, 
seizures, facial nerve paralysis or 
other neurological manifestations of 
dementia due to head trauma?  

4.  The RO should take such additional 
development action as it deems proper 
with respect to the claim at issue.  In 
particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to notice and development of the 
claims.  Following such development, the 
RO should review and readjudicate the 
claim.  If any such action does not 
resolve the claim, or if the RO chooses 
to take no additional development action, 
the RO shall issue the appellant a 
Supplemental Statement of the Case 
pertaining to that issue. The appellant 
should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



